Citation Nr: 0616343	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic headaches from 
June 13, 2001.

2.  Entitlement to an effective date earlier than June 13, 
2001, for the grant of service connection for post-traumatic 
headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active duty service from February 1966 to 
January 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the RO.  

The Board remanded this case to the RO in April 2005 for 
additional development of the record.  

The veteran contends that he has experienced seizures since a 
head injury in service.  At an October 2003 VA examination, 
the examiner concluded that the veteran had a seizure 
disorder secondary to head trauma in service.  This matter is 
referred to the RO for appropriate action.  

The issue of an effective date earlier than June 13, 2001, 
for the grant of service connection for post-traumatic 
headaches is addressed in the REMAND portion of this document 
hereinbelow and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected headaches are shown to have resulted 
from head trauma in service and are not shown to be 
migrainous in nature; he does not have multi-infarct dementia 
or prostrating attacks occurring on an average once per month 
over last several months.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for service-connected post-traumatic 
headaches beginning on June 13, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.124a including Diagnostic Codes 8045, 8100 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, including the effective 
date of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The veteran was provided the notice 
contemplated by 38 U.S.C.A. § 5103(a) in December 2002 and 
March 2006 correspondences.  

The June 2004 rating decision, October 2004 Statement of the 
Case, and December 2005 Supplemental Statement of the Case 
provided him with the specific rating criteria applicable to 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
Board notes that the veteran was last examined specifically 
for his claimed headaches in October 2003.  

In April 2006, the representative requested that VA schedule 
the veteran for a new examination.  The representative did 
not offer an explanation for his request, but did refer to an 
October 2005 statement submitted in support of a Family and 
Medical Leave Act request of the veteran and a December 2005 
statement by the veteran.  

The October 2005 statement did not relate to headaches, but 
rather to a service-connected facial neuralgia disorder which 
is not before the Board at this time.  

In his December 2005 statement, the veteran reiterated in all 
material respects statements made at a July 2003 hearing, and 
at his October 2003 VA examination.  

In short, the veteran has neither actually alleged, nor does 
the record suggest, that service-connected headache disorder 
has worsened in severity since the October 2003 VA 
examination.  Additional VA examination consequently is not 
warranted.  Compare Snuffer v. Gober, 10 Vet. App. 400 
(1997).  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected post traumatic headaches, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  


Factual background

Service connection for post-traumatic headaches was granted 
in June 2004; the disorder was evaluated as 10 percent 
disabling effective on June 13, 2001.  This evaluation has 
remained in effect since that time.  

The service medical records show that the veteran experienced 
a head injury in June 1966 in a bus accident.  He developed 
headaches shortly thereafter, but neurological evaluation was 
negative for any abnormalities; the neurologist concluded the 
headaches were post-traumatic, but more emotionally-based 
than organic.  

The VA examination reports for January 1970, March 1974, July 
1974, April 1975, August 1975, April 1976, July 1978, March 
1989, and June 1990 document complaints of head 
pain/headaches considered post-traumatic in origin.  The 
veteran reported losing up to 10 days a year of work due to 
head pain and/or testicle problems.  

An electroencephalogram (EEG) was ordered at the August 1975 
examination, based on a clinical impression of possible 
migraines.  The results of the study were described as 
probably within normal limits.  At the March 1989 VA 
examination, he reported that the headaches were constant, 
but alleviated somewhat with medication.  

The post-service VA and private medical records on file for 
January 1973 to July 2002 document headache complaints of 
varying frequency and severity, and also show treatment for 
facial neuralgia.  His headaches were described as post-
traumatic in nature, and none of his treating clinicians 
described the headaches as migrainous.  

The treatment records also document the presence of mental 
disorders, and the more recent entries document complaints of 
memory decay.  When neuropsychiatrically evaluated in October 
1996, the veteran exhibited attention deficits and memory 
decay, but the examiner concluded that the presence of 
dementia was highly unlikely.  

A diagnostic study of the brain that month was normal, except 
for evidence of an infarct of unknown etiology.  An EEG in 
June 2002 was negative for definite epileptiform features.  A 
diagnostic study of the brain in July 2002 showed no acute 
territorial infarct.  

At a December 1978 rating board hearing, and at December 1988 
and November 1992 hearing, the veteran testified as to head 
pain and headaches and indicated that he had not missed time 
from work that he described as being relatively easy.  

At the November 1992 hearing he indicated that his headaches 
were constant, and that on one occasion, they prevented him 
from leaving bed.  He testified that he had an organic brain 
syndrome.  

On file is the report of an August 1989 neurological 
evaluation of the veteran by Dr. K. Mark, as well as an 
October 1989 summary by the same physician.  The examination 
report noted that the veteran was able to work despite the 
headaches.  The summary indicates that, clinically, 
neurological examination was essentially normal.  

On VA examination in January 1993, the veteran reported that 
he attended work even while experiencing episodes of severe 
head pain.  He reported accumulating over 1,000 sick hours 
since service because of head pain.  

At a September 1996 VA examination, the veteran described his 
headaches as severe.  He was alert and oriented, without 
evidence of a thought disorder.  

At a VA fee basis examination in August 2001, the veteran 
complained of constant headaches.  He reported working full 
time.  

At a December 2002 VA fee basis examination, the veteran 
reported working for over 30 years with the U.S. Postal 
Service, without missing work because of headaches.  A mental 
status examination showed he was oriented, with impaired 
short term memory but normal long term memory.  He had poor 
concentration, but a broad fund of knowledge.  

In a December 2002 statement submitted in support of a Family 
and Medical Leave Act request of the veteran, a neurologist 
indicated that the veteran experienced intermittent periods 
of incapacity due to residuals of head injury; the 
neurologist noted that the veteran experienced post-traumatic 
headaches.  

During a July 2003 hearing before a Decision Review Officer, 
the veteran indicated that he still worked distributing mail.  
He testified that he used medication for headaches and head 
pain that tended to alleviate the headaches, but not the 
neuralgia.  He indicated that he experiences severe headaches 
up to five times in a week and that one headache recently 
prevented him from sleeping, requiring him to not attend work 
the next day.  He testified that he used about seven days per 
year of sick leave.  

The veteran's spouse testified that he had complained of 
headaches the entire 34 years she has known him.  She 
indicated that the headaches were now worse, and were 
constant.  

At an October 2003 VA examination, the veteran reported 
experiencing constant headaches, without any nausea or 
vomiting.  He noted that the pain could be severe, but that 
the headaches were alleviated by medication.  The examiner 
diagnosed severe posttraumatic headaches, which he concluded 
were caused by the head injury in service.  

At an August 2004 VA examination, the veteran reported 
experiencing neurological problems, loss of memory and 
organic brain syndrome.  The examiner concluded that the 
veteran had developed organic brain syndrome with loss of 
memory.  

In an October 2005 statement submitted in support of a Family 
and Medical Leave Act request of the veteran, a neurologist 
indicated that the veteran was unable to perform any work 
requiring concentration during episodes of severe neuralgia 
pain.  

In a December 2005 statement, the veteran indicated that an 
October 2005 statement demonstrated he had lost numerous days 
of work due to headaches.  


Analysis

The RO evaluated the veteran's headaches as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
pertaining to brain disease due to trauma.  

That Diagnostic Code provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304, 
pertaining to dementia associated with brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  

Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent evaluation.  A 30 percent evaluation is 
appropriate for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

The record reflects that the veteran's headaches are post-
traumatic in nature, resulting from the head injury he 
experienced in service.  Although he was evaluated in 1975 
for possible migraines, testing was essentially normal, and 
none of the veteran's treating or examining physicians have 
suggested that his headaches are migrainous or that there is 
otherwise a purely neurological basis for the headaches.  

While the veteran has a psychiatric disability, has exhibited 
problems with memory, and has been evaluated for organic 
brain syndrome, he has consistently presented as alert and 
oriented, psychoneurological evaluation in October 1996 
showed that he likely did not have dementia, and he has not 
otherwise been diagnosed with dementia of any type.  

In short, the veteran's service-connected headaches are 
symptomatic of head trauma, and represent a purely subjective 
complaint, without evidence of accompanying neurological 
disability or multi-infarct dementia associated with head 
trauma.  

Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent for post-traumatic headaches 
under Diagnostic Code 9304.  Accordingly, a rating in excess 
of 10 percent for post-traumatic headaches is not warranted.  

The Board notes that, even if the veteran's headaches did not 
represent a purely subjective complaint symptomatic of head 
trauma, a higher evaluation under Diagnostic Code 8100 would 
not be for application.  

A 30 percent evaluation under that code requires prostrating 
attacks characteristic of migraine headaches occurring on an 
average once a month over last several months.  

While the veteran reports that his headaches occur daily and 
become severe, he has only once described an occasion where 
he could not leave bed on account of the pain.  

Moreover, he has testified and reported on numerous occasions 
that medications alleviate his headaches, and that he rarely 
misses work on account of headaches, even during severe 
episodes.  

While the December 2002 neurologist indicated that the 
veteran experienced intermittent periods of incapacitation, 
he did not state that the incapacitation was due in any 
measure to the headaches.  The same neurologist in October 
2005 instead suggested the incapacitation was caused by the 
veteran's service-connected facial neuralgia.  Nor does the 
evidence otherwise suggest the presence of prostrating 
attacks caused by headaches.  An evaluation higher than 10 
percent under Diagnostic Code 8100 is therefore not 
warranted.  

Accordingly, the Board concludes that the evidence does not 
support an initial evaluation in excess of 10 percent for the 
service-connected post-traumatic headaches.  

The Board lastly notes that the RO, in granting service 
connection for post-traumatic headaches, assigned an 
effective date for the grant of June 13, 2001.  As discussed 
hereinbelow, the Board is remanding the issue of an effective 
date earlier than June 13, 2001 for additional development.  

With respect to the period from June 13, 2001 to the present, 
however, the Board has reviewed the evidence of record, but 
concludes that the veteran's disability has remained no more 
than 10 percent disabling for the entire period since June 
13, 2001, under any applicable rating criteria.  Fenderson, 
supra.  



ORDER

An increased initial rating in excess of 10 percent for the 
service-connected post-traumatic headaches from June 13, 
2001, is denied.  




REMAND

The veteran contends that he is entitled to an effective date 
earlier than June 13, 2001, for the grant of service 
connection/a separate evaluation for his post-traumatic 
headaches.  He has alleged that an August 14, 1990, rating 
decision contains clear and unmistakable error (CUE).  

The August 1990 rating decision determined that there was 
sufficient evidence of a causal relationship between the head 
injury in service and the veteran's nervous condition with 
headaches.  

The RO assigned a combined 10 percent evaluation under 
38 C.F.R. § 4.132, Diagnostic Code 9400, for the condition 
described as generalized anxiety disorder in association with 
headaches.  

Following the unappealed August 1990 rating decision, the 
veteran filed a claim for an increased rating for psychiatric 
disability in January 1992.  

In a February 1996 decision disposing of the January 1992 
increased rating claim, the Board denied an increased rating, 
and also concluded that the veteran's headaches were not 
separately ratable from the psychiatric disorder.  

In March 1996, the veteran submitted a claim for an increased 
rating for his psychiatric disorder.  

A February 1997 rating decision denied an increased 
disability rating for the service-connected psychiatric 
disorder.  The veteran was notified of the decision and of 
his appellate rights with respect thereto, but did not 
appeal.  

The next communication received from the veteran or any 
representative arrived on June 13, 2001.  At that time the 
veteran submitted a statement to VA indicating that he was 
seeking service connection for headaches.  

In June 2004, the RO granted service connection for 
headaches, effective on June 13, 2001; the rating decision 
also recharacterized the description of the veteran's 
psychiatric disorder to remove the reference to headaches.  

The Board notes that, while the veteran contends that there 
was clear and unmistakable error in the August 14, 1990 
rating decision to the extent the rating action did not 
provide a separate evaluation for the service-connected 
headaches.  

It also appears that this question was addressed and might 
have been subsumed by the February 1996 Board decision 
determining that a separate evaluation was not warranted for 
the headaches in rating the service-connected disability.  
See Donovan v Gober, 10 Vet. App. 404 (1997).  

The same is true with respect to the January 1992 increased 
rating claim.  See 38 C.F.R. § 20.1104 (2005).  

The Board points out, however, that the veteran could still 
establish an earlier effective date in his case if he were to 
successfully challenge the February 1996 Board decision on 
the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400, et seq.  

He may also establish an earlier effective date were he to 
successfully challenge the February 1997 rating decision on 
the grounds of CUE, or establish that the February 1997 
rating decision never became final.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105.  

The veteran has not been apprised of the above avenues for 
attempting to establish an effective date earlier than June 
13, 2001, in this case.  

Given that the veteran therefore has not been adequately 
advised of the information and evidence necessary to 
substantiate his claim for an earlier effective date, the 
Board finds that a remand is required.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the grant of service connection 
for post-traumatic headaches, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
may include information and evidence 
tending to show that the February 1996 
Board decision and/or February 1997 
rating decision contained clear and 
unmistakable error, that the February 
1997 rating decision never became final; 
or that a claim for service connection 
for headaches remained pending after the 
February 1997 rating decision.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

3.  Thereafter, the RO must review the 
claims folders and ensure that any other 
development that may be in order has been 
conducted and completed in full.  The RO 
must then readjudicate the issue 
remaining on appeal.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
a Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an opportunity to 
respond as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


